DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by NAKANO (US 20130306983).
Regarding claim 1, NAKANO discloses a silicon carbide semiconductor device including an element region (region of the device 11 under most of the source pad 2, see fig 1-2, para 84 and figure I below) and a non-element region (region of the device 11 including gate pad 4 and parts of the source pad 2, see fig 1-2, para 84 and figure I below) being provided outside the element region in plan view, the silicon carbide semiconductor device comprising: 
a silicon carbide semiconductor substrate (fig 1-2, 5, para 86) extending across the element region and the non-element region; 
a drift layer (n-regions 13 in the element region, see fig 1-2, 13, para 90) being provided on the silicon carbide semiconductor substrate, being made of silicon carbide, and having a first conductivity type (n-SiC, see para 90); 

a source region (n-regions 14 in the element region, see figs 1-2, 14, para 91) being disposed in the element region, being provided on the base region, and having the first conductivity type; 
a first trench (a trench 15 in the element region, see fig 1-2, para 87) having a side surface (sidewalls 18, see fig 1-2, para 87) penetrating the source region and the base region, and a bottom surface (bottom surface 19, see fig 1-2, para 87); 
a gate insulation film (fig 1-2, 22, para 87) being provided on the side surface and on the bottom surface of the first trench; 
a gate electrode (fig 1-2, 23, para 97) being provided in the first trench through the gate insulation film; 
a first relaxation region (p-region 27 below the first trench has the claimed structure, see fig 1-2, 27, para 99) being disposed below the first trench, being in contact with the drift layer, and having the second conductivity type; 
a source pad electrode (source pad 2/37, see fig 1-2, para 84 and 109) being electrically connected to the source region and the first relaxation region (37 is directly connected to 14 and is connected to 27 by 28 and 12, see fig 2); 
a gate pad (fig 1-2, 4, para 85 and 110) electrode being disposed in the non-element region, and being electrically connected to the gate electrode; 
at least one impurity region (n-region 14 in the non-element region, see figs 1-2, para 91) being disposed in at least the non-element region, being provided on the drift layer (14 is at least indirectly on 13, see fig 2), and having the first conductivity type; 

at least one second relaxation region being disposed below the at least one second trench, being in contact with the drift layer, and having the second conductivity type (p-region 27 under the second trench, see fig 1-2, para 99), 
wherein in plan view, between the element region and the non-element region, the silicon carbide semiconductor device includes a contact region (region between element and non-element regions, see fig 1 and figure I below) in which a part of the at least one impurity region is disposed and in which a third trench is provided (a trench 16 in the contact region, see fig 1-2, para 93), and 
in the contact region, the at least one impurity region and the source pad electrode are electrically connected (14 and 37 are directly electrically connected, see fig 1-2), and 
the silicon carbide semiconductor device further comprises a third relaxation region (the region 27 below the third trench, see fig 1-2, para 99) being disposed below the third trench, being electrically connected to each of the source pad electrode and the at least one second relaxation region (all regions 27 are electrically connected to source pad 37 by 12 and 28, see fig 1-2), and having the second conductivity type.
Regarding claim 7, NAKANO discloses the silicon carbide semiconductor device according to claim 1, further comprising a connection region (regions of 27 on side surfaces of 16, see fig 1-2, para 99) being provided on the side surface of the at least one second trench, having the second conductivity type, and connecting the at least one second relaxation region and the at least one impurity region to each other.
Regarding claim 8, NAKANO discloses the silicon carbide semiconductor device according to claim 1, wherein the at least one second relaxation region includes a plurality of second relaxation 
the plurality of second relaxation regions are provided to be separated from one another (the different regions 27 are not directly connected, see fig 2 B-B), and the at least one impurity region includes a plurality of impurity regions (there are multiple regions 14, see fig 1-2, para 91), and the plurality of impurity regions are provided to be separated from one another (the different regions 14 are not directly connected, see fig 1-2).
Regarding claim 9, NAKANO discloses the silicon carbide semiconductor device according to claim 1, wherein the at least one second relaxation region includes a plurality of second relaxation regions (there are a plurality of second relaxation regions 27, see fig 1-2, para 99), and 
the plurality of second relaxation regions are provided to be separated from one another (the regions 27 are separated, see fig 1-2), and the at least one impurity region includes a plurality of extending impurity regions being separated from one another (14 are not directly connected to each other, see figs 1-2), and a connection impurity region connecting adjacent ones of the plurality of extending impurity regions to each other (the regions 28 connect adjacent regions 14, see figs 1-2).
Regarding claim 10, NAKANO discloses the silicon carbide semiconductor device according to claim 1, wherein 
the at least one impurity region includes a plurality of impurity regions (there are a plurality of regions 14, see figs 1-2), and the plurality of impurity regions are provided to be separated from one another, and 
the at least one second relaxation region includes a plurality of extending relaxation regions (the regions 27 are separated from each other, see fig 1-2) being separated from one another, and a connection relaxation region connecting adjacent ones of the plurality of extending relaxation regions to each other (regions 28 connect regions 28, see fig 2).
claim 11, NAKANO discloses the silicon carbide semiconductor device according to claim 1, wherein the first trench and the at least one second trench have same depth (the trenches 16 have the same depth, see fig 2).
Regarding claim 12, NAKANO discloses the silicon carbide semiconductor device according to claim 1, wherein the at least one second trench includes a plurality of second trenches, and the plurality of second trenches are provided in the non-element region (the non-element region can be defined to comprise multiple trenches, see figs 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKANO (US 20130306986) in view of SAITO (US 20170012121).
Regarding claim 5, NAKANO discloses the silicon carbide semiconductor device according to claim 1.
NAKANO fails to explicitly disclose a device, wherein the at least one second trench is filled with an insulator.
SAITO discloses a device, wherein the at least one second trench is filled with an insulator (the device has additional trenches filled with insulator 53, see fig 2, para 44).
NAKANO and SAITO are analogous art because they both are directed towards vertical transistor semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAKANO with the insulating trenches of SAITO in order to made a device with high voltage resistance (see SAITO para 52).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKANO (US 20130306986) in view of NAKAGAWA (US 20200243641).
Regarding claim 6, NAKANO discloses the silicon carbide semiconductor device according to claim 1.
NAKANO fails to explicitly disclose a device, further comprising: 
an inner-surface insulation film being provided on the side surface and on the bottom surface of the at least one second trench; and 
a low-resistance region being provided in the at least one second trench through the inner-surface insulation film, being electrically insulated from the gate pad electrode, and being made of metal or a doped semiconductor.
NAKAGAWA discloses a device, further comprising: 
an inner-surface insulation film being provided on the side surface and on the bottom surface of the at least one second trench (the non-gate trench 11 can have an insulating barrier forming layer 19, see fig 2, para 284); and 
a low-resistance region (fig 2, 20, para 282) being provided in the at least one second trench through the inner-surface insulation film, being electrically insulated from the gate pad electrode, and being made of metal or a doped semiconductor (20 can be polysilicon, see fig 2, para 286).
NAKANO and NAKAGAWA are analogous art because they both are directed towards vertical transistor semiconductor devices and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAKANO with the second trench structure of NAKAGAWA in order to improve withstand capability (see NAKAGAWA para 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811